        Case 18-03095 Document 18 Filed in TXSB on 01/10/19 Page 1 of 7



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                             ENTERED
                                                                                              01/10/2019
IN RE:                                          §
LESLY L LUITHLE                                 §       CASE NO: 17-33240
       Debtor(s)                                §
                                                §       CHAPTER 13
                                                §
LESLY L LUITHLE                                 §
      Plaintiff(s)                              §
                                                §
VS.                                             §       ADVERSARY NO. 18-3095
                                                §
SUSAN MARIE LUITHLE                             §
      Defendant(s)                              §

                                MEMORANDUM OPINION

       On May 16, 2018, the plaintiff, Lesly Luithle, initiated this adversary proceeding by

filing a complaint to determine dischargeability of debt. A bench trial was held on January 7,

2018. This memorandum opinion amends the oral rendition made after trial; however, the

Court’s ruling regarding dischargeability remains unchanged. The Court will enter a separate

judgment in this adversary proceeding. The previously scheduled hearing for entry of judgment

on January 30, 2019, is canceled.

       Plaintiff Lesly Luithle, who is the defendant’s ex-husband, is the debtor in the underlying

bankruptcy case. The plaintiff and the defendant, Susan Luithle, were married in 1979. They

raised a son, born in 1980, and a daughter, born in 1984. The plaintiff is 61 years old and the

defendant is 59 years old. During the 34 years the parties were married, the plaintiff was the

primary income earner and he routinely earned more than $200,000 per year.            During the

marriage, the plaintiff handled household financial matters and made most of the major financial

decisions. The plaintiff and defendant were divorced on June 23, 2014. Their divorce decree

(ECF No. 1, Ex. 1) provides for alimony to the defendant as follows: $4,500.00 per month from

1/7
         Case 18-03095 Document 18 Filed in TXSB on 01/10/19 Page 2 of 7



May 1, 2014, to April 1, 2019; $4,250.00 per month from May 1, 2019, to April 1, 2021; and

$3,500.00 per month from May 1, 2021 to April 1, 2024. The total alimony ordered totals

$498,000.00. At the time of the divorce, the total amount of alimony to be paid by the plaintiff

to the defendant over a ten-year period was approximately 2.5 times the plaintiff’s yearly salary.

       There were also obligations or debts in the divorce decree not labeled as alimony,

maintenance, or support. The plaintiff was ordered to pay the defendant 50% of his 401(k) plan

or $80,000, whichever was greater, on or before May 1, 2019. The divorce decree also ordered

the plaintiff to maintain a life insurance policy worth $500,000 listing the defendant as sole

beneficiary until May 1, 2024 (the alimony termination date) and to pay the annual premium on

that policy. The divorce decree also ordered the Plaintiff to pay a USAA credit card from the

proceeds of the marital homestead awarded to him and to hold the defendant harmless and

indemnify her for the obligation. It is these obligations not labeled as alimony, maintenance, or

support that are at the core of this adversary proceeding.

       This Court must determine if certain debts resulting from the divorce decree are

dischargeable. Pursuant to 11 U.S.C. § 523(a)(5), a “domestic support obligation” cannot be

discharged. Pursuant to 11 U.S.C. § 101(14A)(B), a domestic support obligation includes a debt

that is “in the nature of alimony, maintenance, or support” of a former spouse. However, any

obligation created by the divorce decree that is not in the nature of alimony, maintenance, or

support would be dischargeable pursuant to 11 U.S.C. § 1328(a). These debts are dischargeable

at the completion of payments under a Chapter 13 plan. This vestige of the pre-BAPCPA1

“super” discharge is why some debtors choose Chapter 13 to discharge a “nonsupport” domestic

obligation that would otherwise be non-dischargeable under 11 U.S.C. 523(a)(15).

1
 The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (BAPCPA) (Pub.L. 109–8,
119 Stat. 23, enacted April 20, 2005), is a legislative act that made several significant changes to the
United States Bankruptcy Code.
2/7
        Case 18-03095 Document 18 Filed in TXSB on 01/10/19 Page 3 of 7



       The exception to discharge in § 1328(a) for debts of the kind specified in § 523(a)(5) was

not changed by BAPCPA; however, the new definition of domestic support obligation in §

101(14A) enlarged the universe of debts that are non-dischargeable under § 523(a)(5). The non-

dischargeable domestic support obligation in this case is defined in § 101(14A) as follows:

       (14A) The term “domestic support obligation” means a debt that accrues before,
       on, or after the date of the order for relief in a case under this title, including
       interest that accrues on that debt as provided under applicable nonbankruptcy law
       notwithstanding any other provision of this title, that is—
       (A) owed to or recoverable by—
       (i) a spouse, former spouse, or child of the debtor or such child’s parent, legal
       guardian, or responsible relative; or
       (ii) a governmental unit;
       (B) in the nature of alimony, maintenance, or support (including assistance
       provided by a governmental unit) of such spouse, former spouse, or child of the
       debtor or such child’s parent, without regard to whether such debt is expressly
       so designated; (court’s emphasis)
       (C) established or subject to establishment before, on, or after the date of the order
       for relief in a case under this title, by reason of applicable provisions of—
       (i) a separation agreement, divorce decree, or property settlement agreement;
       (ii) an order of a court of record; or
       (iii) a determination made in accordance with applicable nonbankruptcy law by a
       governmental unit; and
       (D) not assigned to a nongovernmental entity, unless that obligation is assigned
       voluntarily by the spouse, former spouse, child of the debtor, or such child’s
       parent, legal guardian, or responsible relative for the purpose of collecting the
       debt.

       This Court must determine which aspects of the divorce decree are dischargeable and

what aspects are not. The Court does note that the debtor’s testimony as to his activities post-

petition may be grounds for dismissal or conversion of this case to a Chapter 7. He testified that

he received an unreported bonus after the petition was filed. He also testified that he made

unauthorized payments to creditors. He also indicated that he failed to disclose certain debts in

his bankruptcy schedules. However, no motion to dismiss is pending.

       This Court has jurisdiction to determine whether certain debts are domestic support

obligations, and whether those debts can be discharged. The Court has jurisdiction pursuant to

3/7
         Case 18-03095 Document 18 Filed in TXSB on 01/10/19 Page 4 of 7



28 U.S.C. §§ 157(b) and 1334, as well as the order of reference in bankruptcy cases in the

Southern District of Texas. Venue is proper in this district pursuant to 28 U.S.C. § 1409.

       The defendant has raised as an affirmative defense that certain obligations are excepted

from discharge pursuant to 11 U.S.C. § 523(a)(2); however, the deadline to file such a complaint

expired on September 3, 2017, and the defendant did not raise the defense until July 31, 2018.

Therefore, the Court finds this claim time barred pursuant to Bankruptcy Rule 4007(c).

       The parties have made certain stipulations that the Court adopts. The Court grants a non-

dischargeable judgment for stipulated unpaid pre-petition alimony pursuant to the joint pre-trial

statement (ECF No. 14) filed in this case. The stipulated sum of $39,000 of pre-petition unpaid

alimony (ECF No. 14, pg. 5) is non-dischargeable. Also, any amounts due to miscellaneous

charges that the plaintiff was ordered to pay such as cellular phone charges, medical insurance,

and auto insurance (ECF No. 14, pg. 7) are non-dischargeable.

       The Court finds the joint credit card debt with USAA that was assigned to the plaintiff in

the divorce decree is not alimony, maintenance or support under 11 U.S.C. § 101(14A)(B). The

Court finds that the plain intent of the divorce decree was that the payment of this debt was in the

nature of a property division; therefore, this obligation is dischargeable. The Court notes that the

defendant, as a joint account holder, could have simply called USAA and canceled the credit

card at any time. Further, any indemnification created by the divorce decree is also part of the

property division and is dischargeable.

       The plaintiff was required to keep and maintain certain life insurance coverage with the

defendant listed as the beneficiary. The Court finds this obligation is in the nature of support and

alimony; therefore, it is non-dischargeable pursuant to 11 U.S.C. § 523(a)(5). The plain intent of

the divorce decree is that this life insurance was to provide surety to the defendant in the event of


4/7
        Case 18-03095 Document 18 Filed in TXSB on 01/10/19 Page 5 of 7



the plaintiff’s death. The coverage was primarily intended to protect the continuation of alimony

in the event of plaintiff’s death as shown by the date the life insurance obligation terminated. It

was also designed to protect the plaintiff’s obligation to pay the defendant a portion of his 401(k)

plan. While the Court is cognizant of the plaintiff’s claim that his current death or death before

May 1, 2024, would create a windfall for the defendant because the face amount of the life

insurance exceeds the amount of alimony and 401k currently due, the Court lacks the ability to

re-write the divorce decree and is limited to a determination of dischargeability. The Court is

sympathetic to the request to lower the amount of required life insurance to the amount currently

due in alimony; however, it simply cannot rewrite the divorce decree or change its terms.

       The Court finds that the 401(k) obligation in the divorce decree is in the nature of support

and is non-dischargeable. The Court makes this finding based on the following facts: the

plaintiff and defendant were married for 34 years, the large earning disparity between the parties,

the limited ability of the defendant to save for retirement or work at a job that even offered

retirement benefits, and the plaintiff being the primary wage earner during the marriage. Clearly,

with respect to the 401(k), the divorce decree was intended to provide support for the debtor

when she retired. The defendant’s income during the marriage was substantially less than the

plaintiff’s, and that disparity has continued after the divorce. The defendant is 59 years old and

she will stop receiving contractual alimony payments at age 64. Absent the 401(k) award in the

divorce decree, she will have limited retirement income or assets. This leads the Court to

conclude the 410(k) payment awarded to her in the divorce decree is in the nature of support

pursuant to 11 U.S.C. § 101(14A)(B) and not a property division. Accordingly, the Court finds

that the 401k award is non-dischargeable under 11 U.S.C. § 523(a)(5). The plaintiff must pay




5/7
         Case 18-03095 Document 18 Filed in TXSB on 01/10/19 Page 6 of 7



$80,0002 to the defendant under the terms of the divorce decree not later than May 1, 2019.

Should this amount not be paid, the defendant is entitled to a judgment in this amount pursuant to

the terms of the divorce decree. If the plaintiff fails to pay these funds, the Court will allow the

defendant to reopen this adversary proceeding and obtain a liquidated non-dischargeable

judgment against the plaintiff for $80,000.

        The Court’s analysis of whether the obligations created by the divorce decree are in the

nature of support, alimony, or maintenance is a two-step process. First, the Court looks to the

intent of the parties. Therefore, if the divorce decree itself provided enough evidence of the

parties' intent, then the analysis should stop. In re Evert, 342 F.3d 358 (5th Cir. 2003); see also

In re Nugent, 484 B.R. 671 (Bankr. S.D. Tex. 2012). In each of the non-dischargeable findings,

the Court finds the plain intent of the parties was to create protection for alimony payments or

for support for the defendant’s future retirement.            Alternatively, if the parties’ intent is

ambiguous, the Court uses the factors set forth in In re Nunnally, 506 F.2d 1024, 1027 (5th Cir.

1975) to determine if the obligations constitutes alimony, support, and maintenance. In this case

the parties’ disparity in earning capacity, the relative business opportunity, physical condition,

educational background, their probable future financial needs, and the benefits each party would

have received had the marriage continued support a finding that these obligations are in the

nature of alimony, support or maintenance and are non-dischargeable.

        Counsel for the defendant has made a request for attorney’s fees. The Court declines to

grant that request and adopts the American Rule3 for dischargeability complaints. The Court

also finds that this is not an enforcement action under the terms of the divorce decree; therefore,


2
 The plaintiff liquidated the 401k after the divorce, so it no longer exists.
3
 The American Rule is a legal rule controlling assessment of attorney's fees arising out of litigation. The
American Rule provides that each party is responsible for paying its own attorney fees unless specific
authority granted by statute or contract allows the assessment of those fees against the other party.
6/7
        Case 18-03095 Document 18 Filed in TXSB on 01/10/19 Page 7 of 7



the contractual terms regarding the recovery of attorney’s fees for an enforcement action

contained in the divorce decree are not applicable in this adversary proceeding.

       The Court concludes by thanking the lawyers for the proper prosecution and defense of

this adversary proceeding. The Court also thanks plaintiff and defendant for their participation

and honest testimony. The Court finds both the plaintiff and defendant to be credible witnesses.

       Accordingly, pursuant to 11 U.S.C. §§ 1328(a), 101 (14A) (B), 523(a)(5) and 523(a)(15),

IT IS ORDERED that the joint credit card debt with USAA that was assigned to the plaintiff in

the divorce decree is dischargeable should the plaintiff make all required payments under a

confirmed Chapter 13 plan and receive a discharge pursuant to 11 U.S.C. § 1328(a).

       IT IS FURTHER ORDERED that the following debts or obligations are non-

dischargeable in this or any other subsequent bankruptcy:

       (a) the stipulated sum of $39,000 of pre-petition unpaid alimony;

       (b) any amounts due to miscellaneous charges that the plaintiff was ordered to pay such

           as cellular phone charges, medical insurance, auto insurance;

       (c) the divorce decree’s obligation to keep and maintain life insurance; and

       (d) the 401(k) provision in the divorce decree.



       SIGNED: 01/10/2019.


                                                 ___________________________________
                                                 Jeffrey P. Norman
                                                 United States Bankruptcy Judge




7/7
